Citation Nr: 0805954	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-35 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
generalized anxiety disorder, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for 
arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from January 1959 through 
March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim is not yet ready for appellate review. In 
January 2008, this matter was scheduled for a video 
conference hearing before a Member of the Board. The veteran 
requested that his claims folder be transferred to Muskogee, 
Oklahoma, following a move and that his hearing be 
rescheduled.  In February 2008, the undersigned Board member 
granted the motion for the hearing to be rescheduled.  

This matter must, therefore, be remanded so that the claim 
can be transferred to the Muskogee RO, and the veteran 
afforded his requested video hearing.

Accordingly, the case is REMANDED for the following action:

1. Transfer the claims folder to the 
Muskogee, Oklahoma, RO.

2. Reschedule the veteran's video 
conference hearing. Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

The purpose of this REMAND is to ensure due process of law. 
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



